Citation Nr: 1027850	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right eye 
retinal detachment with macular scarring.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 30, 1974 to 
October 25, 1974 and from August 16, 1976 to September 10, 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for postoperative retinal 
detachment with macular scar of the right eye, for 
schizoaffective disorder, for a sprained ankle and for alcohol 
abuse.  In a statement dated in September 1999, the Veteran 
withdrew his claim for entitlement to service connection for 
alcohol abuse.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2009).  In an April 2002 decision, the 
Board denied entitlement to service connection for residuals of a 
right ankle sprain.  

In September 1999, the appellant testified at an RO hearing; in 
November 2001, he testified at a videoconference hearing before 
the undersigned Veterans Law Judge. Copies of both transcripts 
are in the record.

In June 2003, the Board remanded the remaining issues, 
entitlement to service connection for residuals of a right eye 
retinal detachment with macular scarring and for schizoaffective 
disorder.  In June 2005, the Board denied these issues.  

The appellant appealed the Board's June 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court granted the parties' Joint Motion for 
Remand (Joint Motion), vacating the June 2005 Board decision and 
remanding the case to the Board for additional development and 
readjudication consistent with the Joint Motion.

In August 2006 the Board remanded this matter for further 
development.  In May 2007, the Board again denied entitlement to 
service connection for residuals of a right eye retinal 
detachment with macular scarring and for schizoaffective 
disorder.  The Veteran appealed this decision to the Court, which 
issued a Memorandum Decision in July 2009, setting aside and 
remanding the Board's denial of entitlement to service connection 
for residuals of a right eye retinal detachment with macular 
scarring for further development consistent with the Memorandum 
Decision.  The Board notes that the Court affirmed the Board's 
denial of entitlement to service connection for schizoaffective 
disorder.
 
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the Memorandum Opinion, the Court found that the Board had 
erred when it relied on VA medical opinions which were 
inadequate.  The Court noted that the Board's June 2003 remand 
included instructions to provide the Veteran with a VA 
ophthalmological examination.  The instructions specifically 
called for the examiner to comment on whether the Veteran's 
preexisting eye condition had been aggravated by service and to 
provide a "comprehensive report including complete rationales 
for all conclusions reached."  The Veteran was provided with 
this examination in January 2004; however, the examiner did not 
review the claims file and provided only a one sentence opinion, 
stating that it was possible that the Veteran's right eye issues 
were aggravated by military service.  In April 2004, the same 
examiner reviewed the claims file and issued an addendum, opining 
that he did not see any evidence that the Veteran's right eye 
condition was worsened during service.  

In finding that the opinions relied upon by the Board were 
inadequate, the Court noted that the VA examiner did not provide 
any rationale for his opinion.  In addition, the examiner did not 
discuss the evidence in the Veteran's service treatment records.  
The Board notes that the Veteran was seen during both his active 
duty periods for problems with his right eye.  A Medical Board 
determined that he was not fit for active duty due to his right 
eye condition in his first period of service and, during his 
second period of active duty, he was placed on a permanent 
profile and discharged pursuant to a Medical Board finding that 
he was not fit for active duty due to his right eye condition.  
These facts were not discussed in the VA examiner's medical 
opinion.  As such, the Veteran should be provided with another VA 
ophthalmological examination, in order to obtain a detailed 
medical opinion regarding whether the Veteran's preexisting eye 
condition was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded an 
ophthalmological examination, by an 
appropriate specialist, to determine 
whether the Veteran's preexisting eye 
condition was aggravated during service.  
All indicated tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, the Court 
Memorandum Decision, this remand and any 
additional treatment records must be made 
available to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's right eye retinal detachment with 
macular scarring was aggravated during 
service beyond the natural progression of 
the condition, or whether his current eye 
disorder is related to any in-service 
disease or injury.  The examiner must 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  The examiner must 
discuss the Veteran's service treatment 
records and any conflicting opinions 
included in the claims file, specifically 
the January 2004 VA opinion and its April 
2004 addendum.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



